Citation Nr: 0111516	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  99-25 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to October 23, 
1998, for an award of service connection for tinnitus.

2.  Entitlement to an effective date prior to April 21, 1998, 
for an award of a 10 percent rating for bilateral hearing 
loss.

3.  Entitlement to an effective date prior to April 21, 1998, 
for an award of a 10 percent rating for a right knee sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968 and from February 1969 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision rendered by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claims of entitlement to an 
earlier effective date for an award of service connection for 
tinnitus and for awards of ten percent ratings for bilateral 
hearing loss and a right knee sprain.  The veteran 
subsequently perfected an appeal.  A hearing on this claim 
was held in April 2000, before the undersigned Board member, 
who was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  On April 21, 1998, the veteran's claim of entitlement to 
an increased rating for his service-connected bilateral 
hearing loss and right knee sprain was received.

3.  On October 23, 1998, the veteran's first claim of 
entitlement to service connection for tinnitus was received.

4.  An August 1987 VA audiogram, received in 1991, does not 
indicate bilateral hearing loss of a compensable degree.

5.  No treatment records submitted prior to April 1998 
address the veteran's right knee sprain.


CONCLUSIONS OF LAW

1.  The criteria for assigning an effective date prior to 
October 23, 1998, for the award of service connection for a 
tinnitus have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.155, 3.157, 3.400(b)(2)(i) (2000).

2.  The criteria for assigning an effective date prior to 
April 21, 1998, for the award of a ten percent evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400(o) (2000).

3.  The criteria for assigning an effective date prior to 
April 21, 1998, for the award of a ten percent evaluation for 
right knee sprain have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400(b)(2)(i) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an effective date prior to October 23, 
1998, for an award of entitlement to service connection for 
tinnitus.

The veteran contends that he is entitled to an effective date 
in either 1973, 1987 or 1991 for his award of service 
connection for tinnitus.  At his April 2000 hearing he 
testified that although he does not recall filing a specific 
claim for service connection for tinnitus prior to October 
1998, that he has suffered from tinnitus concurrent with his 
bilateral hearing loss since service and that since he was 
service-connected for bilateral hearing loss from 1973, he 
believes that this should also be the effective date for his 
tinnitus claim.  Alternately, he testified that he submitted 
a VA audiogram dated in 1987 for an increase in his bilateral 
hearing loss, and filed a claim for an increase in his 
bilateral hearing loss in 1991, and that his tinnitus should 
at least be related back to one of these dates since it is 
related to his hearing loss.  The VA records identified by 
the veteran at the hearing are in the claims file and have 
been reviewed by the Board.  

The record shows that on October 23, 1998, the RO received a 
VA Form 21-4138 from the veteran requesting service 
connection for ear damage.  In a February 1999 decision, 
after a VA examination and review of VA treatment records, 
the RO awarded service connection for tinnitus, assigning a 
10 percent evaluation, effective October 23, 1998.  The 
veteran perfected an appeal objecting to the assigned 
effective date, and contends that he is entitled to an 
effective date prior to October 23, 1998.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, a claim 
reopened after final disallowance . . . or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000) (emphasis added).  Applicable regulatory and statutory 
provisions stipulate that the effective date for an award of 
service connection is the "[d]ay following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(b)(2)(i) (2000) (emphasis added); 
see also 38 U.S.C.A. §§ 5110(a) and (b)(1) (West 1991).  In 
the instant case, no claim of entitlement to service 
connection for tinnitus was received within one year after 
the veteran's separation from service - that is, by February 
1973.  The first claim of entitlement to service connection 
for tinnitus was received by the RO on October 23, 1998.  

In the present case, the veteran's effective date for 
tinnitus will turn on his date of claim, turning to the 
question of date of claim in his case, the veteran appears to 
be arguing that he submitted informal claims in the record 
through medical evidence of his claims of entitlement to 
service connection for bilateral hearing loss, and that the 
RO did not act on these claims, thus, they are still pending 
and serve as the date of his tinnitus claim.  

The provisions governing the assessment of informal claims 
provide that any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant, who is not sui juris, may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, the VA will forward a formal claim application to the 
veteran.  If received within one year from the date a formal 
claim was sent to the claimant, the claim will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a) (2000).  When a claim has been filed 
which meets the statutory and regulatory requirements for a 
disability claim, an informal request for an increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) 
(2000).  

Effective 1988, VA regulations provided that VA outpatient 
and hospitalization records can serve as an informal claim 
for benefits only when they relate to a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or 
hospital admission.  38 C.F.R. § 3.157(b)(1) (2000).

Because no mention of tinnitus is made in any of the 
veteran's claims for bilateral hearing loss, these claims 
cannot be construed as informal claims for tinnitus.  With 
regard to the medical evidence of record, VA treatment 
records dated in August 1987, show complaints of periodic 
tinnitus, and an April 1998 VA hospitalization discharge 
report includes tinnitus as one of the veteran's Axis II 
diagnoses.  When submitted in 1991, these records were not 
considered to be informal claims.  With regard to this 
evidence, the Board notes that under the provisions governing 
informal claims the mere receipt of VA medical evidence does 
not constitute an original claim for benefits, rather this 
evidence could only serve to establish an informal claim to 
request an increase in a previously adjudicated claim.  See 
38 C.F.R. §§ 3.155, 3.157; Lalonde v. West, 12 Vet. App. 377, 
380-81 (1999); Brannon v. West, 12 Vet. App. 32, 35 (1998).  
Since there was no adjudication on the veteran's tinnitus 
prior to 1999, no informal claim was established.  Moreover, 
the veteran did not pursue a claim for tinnitus for more than 
a year after this evidence was submitted.  Accordingly, his 
date of claim is October 23, 1998, the date his initial claim 
for service connection for tinnitus was received.

With regard to when entitlement to service connection for 
tinnitus arose, the veteran asserts that he has had tinnitus 
since discharge; however, even if entitlement to tinnitus 
arose at this time, the regulations dictate that the 
effective date is when entitlement arose or date of claim, 
whichever is later.  Accordingly, since the veteran's date of 
claim is October 23, 1998, later than when entitlement arose, 
the assignment of an effective date of October 23, 1998, for 
the veteran's award of service connection for tinnitus is 
proper, and his claim of an earlier effective date is denied.

2.  Entitlement to an earlier effective date for the award of 
a 10 percent rating for bilateral hearing loss.

With regard to this claim, the veteran testified at his April 
2000 hearing that his hearing loss has been consistent since 
discharge and that his compensable evaluation should be 
extended back to February 4, 1972, when his claim for service 
connection was originally granted.  He also contends that in 
1991 he filed a claim of entitlement to an increased rating 
for his bilateral hearing loss and requested a VA 
examination, but was informed that he could not have an 
examination unless he demonstrated that his condition had 
worsened.  He further asserts that at this time he submitted 
VA medical records from Tampa Bay VA medical center and Bay 
Pines VA medical center, for the period from 1987-1991, which 
included an audiogram and treatment for hearing loss, and 
that this evidence warranted an earlier effective date for 
his bilateral hearing loss.

Historically, the record shows that the veteran was 
originally awarded service connection for bilateral hearing 
loss in an April 1973 decision, and a noncompensable 
evaluation was assigned, effective February 4, 1972.  On 
April 21, 1998, the RO received a VA Form 21-4138 from the 
veteran asserting that his service-connected disabilities had 
increased in severity and requesting an increase to the 
ratings assigned for these disabilities.  In a February 1999 
decision, based on VA examination and medical evidence, the 
RO awarded the veteran a 10 percent evaluation for his 
bilateral hearing loss, effective August 13, 1998, the date a 
specific claim for an increase for bilateral hearing loss was 
submitted.  In response to the veteran's challenge to the 
assigned effective date, the RO issued a November 1999 
decision assigning an April 21, 1998, effective date for 
bilateral hearing loss, back to the earlier VA Form 21-4138 
received. 

Applicable regulatory provisions stipulate that an effective 
date for an increase in disability compensation shall be the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1) (2000).  The 
regulations, however, also stipulate that an effective date 
for an increase in disability compensation shall be the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date otherwise, date of 
receipt of claim."  38 C.F.R. § 3.400(o)(2) (2000); see also 
38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 2000).  In 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date in a total rating claim and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board look to all communications in the file that 
may be interpreted as applications or claims, formal and 
informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 
1991 & Supp. 2000); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(2000).

Given these regulations, the date of claim must be 
ascertained in order to determine the effective date.  While 
the veteran contends that February 4, 1972, is the 
appropriate date, there is no evidence of record that an 
outstanding claim has been pending since this time.  The 
veteran's request for service connection for bilateral 
hearing loss was granted in the April 1973 decision noted 
above, and the veteran did not appeal this decision.  
Accordingly, there is no basis for assigning a compensable 
rating back to 1972.  

With regard to the veteran's contention that he submitted a 
claim for an increase in his bilateral hearing loss in 1991 
and requested a VA examination, the record reveals that in 
September 1991 the RO did receive a VA Form 21-4138 from the 
veteran.  However, this form did not address his bilateral 
hearing loss at all, in fact, it only requested an increase 
in the 20 percent evaluation assigned for his right leg 
disability, identified as residuals of a gun shot wound, and 
also requested an examination for this disability.  Given 
that this statement does not address any disability other 
than his right leg residuals of a gun shot wound, this claim 
cannot be construed as an informal claim for an increase for 
bilateral hearing loss disability.

Turning to the VA medical records the veteran submitted, 
these records show that the veteran was treated for 
complaints of hearing loss in August 1987, and an August 1987 
audiogram evaluating his hearing is included.  To the extent 
that these VA treatment records can be construed as an 
informal claim for benefits, given the veteran's 1973 
decision assigning a noncompensable rating for bilateral 
hearing loss, the auditory thresholds reported on the August 
1987 audiogram do not warrant the assignment of a compensable 
rating under the regulations.  Specifically, hearing loss 
claims are evaluated by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluation.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Pursuant to 38 C.F.R. § 4.85, 
"[e]xaminations are conducted using the controlled speech 
discrimination tests together with the results of the pure 
tone audiometry test."  A numeric designation of impaired 
efficiency is assigned based upon the results of the above 
tests, and a percentage evaluation is reached by correlating 
the results in each ear.  38 C.F.R. §§ 4.85, 4.87 (1998).  
The August 1987 examination reveals an average pure tone 
threshold of 32 decibels and speech discrimination of 92 
percent in both ears.  A formulaic application of these 
findings translates to a numeric designation of hearing 
impairment at level I for both ears.  38 C.F.R. § 4.87, Table 
VI.  A hearing impairment at these levels establishes a 
noncompensable evaluation.  38 C.F.R. § 4.87, Table VII.  
Accordingly, even if this evidence constitutes an informal 
claim, an increased rating was not warranted at that time and 
an earlier effective date based on this evidence is not 
applicable.  

Given that the veteran's date of claim has been appropriately 
determined to be April 21, 1998, the Board must next 
determine if an increased rating for bilateral hearing loss 
was "factually ascertainable" within one year prior to this 
date.  The only medical evidence of record for the one year 
period prior to April 1998 consists of VA medical evidence 
dated from February 1998.  Review of this evidence shows that 
it does not include treatment for bilateral hearing loss or 
an audiogram.  Consequently, there is no basis for finding 
that the veteran's bilateral hearing loss disability was 
factually ascertainable within the one year period prior to 
April 21, 1998, the date his claim was received.  Given the 
evidence, the appropriate effective date for the veteran's 
bilateral hearing loss disability is April 21, 1998, the date 
his claim for an increase was received by the RO, and his 
claim for an earlier effective date is denied.

3.  Entitlement to an earlier effective date for an award of 
a 10 percent rating for a right knee sprain. 

The veteran testified at his April 2000 hearing that he filed 
a claim of entitlement to an increased rating for his right 
knee sprain in 1988 or 1990, but nothing ever happened in 
connection with his claim.  He also asserts in his Notice of 
Disagreement that he believes that the effective date for his 
right knee sprain should be 1972 or 1973, without further 
explanation.

The record shows that the RO awarded service connection for a 
right knee sprain in a March 1969 decision, assigning a 
noncompensable rating thereto, and an effective date of 
November 6, 1968.  At the same time, the RO also awarded 
service connection for a right leg disability for residuals 
of a gun shot wound, assigning a 20 percent rating thereto, 
with the same effective date.  The veteran did not appeal 
this decision.  In December 1972 the veteran submitted a 
claim for an increased rating for his right leg and right 
knee disabilities.  In March 1973 the RO issued a decision 
denying an increased rating.  No appeal was perfected from 
this decision.  As noted above, in a September 1991 VA Form 
21-4138 the veteran requested an increased evaluation for his 
right leg disability evaluated as 20 percent disabling.  No 
mention of his right knee sprain is made in this submission 
and no other statements requesting an increased rating for 
his right knee disorder are of record until his April 21, 
1998, claim for an increase for all his service-connected 
disabilities was received.  In February 1999 the RO awarded 
the veteran a 10 percent evaluation for his right knee 
sprain, effective April 21, 1998, the date his claim was 
received.

As discussed above, the law essentially provides that the 
effective date for an increased rating shall be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  In the present case, the veteran's 1968 and 1972 
claims were adjudicated by the RO, thus they are not pending 
claims and cannot constitute the date of claim.  Moreover, 
there is no evidence in the record that the veteran filed 
another claim of entitlement to an increase for his right 
knee sprain until April 21, 1998.  Additionally, the VA 
medical records for the period from 1987 to 1991 do not 
reveal any treatment for a right knee sprain, and cannot 
constitute informal claims.

To the extent that the veteran may be arguing that his 1991 
claim for an increase in the evaluation for his right leg 
residuals of a gun shot wound constitutes an informal claim 
for his right knee sprain, the Board disagrees.  The 
veteran's right knee sprain is an entirely separate 
disability, and it is not mentioned anywhere in the September 
1991 statement, despite the fact that he has included it in 
prior and subsequent requests for an increase.  In any case, 
even if an informal claim were submitted at this time, there 
was no medical evidence of record on which to justify an 
increase in the evaluation of his right knee sprain until 
after his April 1998 claim.  Accordingly, the April 21, 1998, 
date that the veteran's claim of entitlement to an increase 
for his right knee sprain was received is the appropriate 
effective date for the assignment of his 10 percent 
evaluation.  His claim of entitlement to an effective date 
prior to April 21, 1998, is denied. 


ORDER

An effective date prior to October 23, 1998, for the award of 
service connection for tinnitus is denied.

An effective date prior to April 21, 1998, for the award of a 
ten percent evaluation for bilateral hearing loss is denied.

An effective date prior to April 21, 1998, for the award of a 
ten percent evaluation for right knee sprain is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

